Name: Commission Regulation (EEC) No 3391/81 of 27 November 1981 amending for the fifth time Regulation (EEC) No 2547/79 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  foodstuff
 Date Published: nan

 No L 341 /28 Official Journal of the European Communities 28 . 11 . 81 COMMISSION REGULATION (EEC) No 3391/81 of 27 November 1981 amending for the fifth time Regulation (EEC) No 2547/79 fixing the export refunds on wine results in fixing refunds in respect of such products by percentage vol potential alcoholic strength by hecto ­ litre of an amount equal to the refunds laid down for table wines of types A I , R I and R II by Commission Regulation (EEC) No 2547/79 (*), as last amended by Regulation (EEC) No 3096/81 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 20 (4) thereof, Whereas Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3) has been amended by Regulation (EEC) No 2009/81 (4) in order to extend the scope for fixing export refunds to include concen ­ trated grape musts ; whereas such products can at present be exported on an economically significant scale ; Whereas application of the rules laid down for fixing refunds by Articles 2 and 3 of Regulation (EEC) No 345/79, in the existing market situation for concen ­ trated musts in the Community and in world trade , HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2547/79 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (J) OJ No L 360, 31 . 12 . 1980 , p . 18 . (3) OJ No L 54, 5 . 3 . 1979 , p . 69 . (*) OJ No L 290 , 17. 11 . 1979 , p . 48 . h OJ No L 195, 18 . 7 . 1981 , p . 6 . ( «) OJ No L 310, 30 . 10 . 1981 , p . 21 . 28 . 11 . 81 Official Journal of the European Communities No L 341 /29 ANNEX CCT heading No Description Amount of refund ECU/% vol/hl ex 20.07 A I Bla) 1 B I b) 1 Concentrated grape musts complying with the definition in point 5 of Annex II to Regulation (EEC) No 337/79 :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto , and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania and Bulgaria 1-05 ex 22.05 C I C II White table wine, other than white table wine of types A II and A III of an actual alcoholic strength of not less than 9-5 % vol and not exceeding 1 4 % vol :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania and Bulgaria 1-05 ex 22.05 C I C II Red or rosÃ © table wine, other than table wine of type R III and rosÃ © table wine from the Portugieser vine varieties of an actual alcoholic strength of not less than 9-5 % vol and not exceeding 14% vol :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania and Bulgaria 1-05 ex 22.05 C I C II White table wine of types A II and A III (white table wine exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties :  for all exports except to non-member countries on the American continent, including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania and Bulgaria Amount of refund ECU/hl 5-50